Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination under 37 CFR 1.1141
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on May 26, 2021 has been entered. 
This action is a non-final action on the merits in response to communications filed on 05/26/2021.
Claims 1, 2, 13-19, 21, 22, 24 and 25 have been amended. Claims 1 – 25 are currently pending and have been examined in this application.
Response to Amendment
Applicant’s amendment has been considered.
Response to Arguments
Applicant’s remarks have been considered.

In the remarks Applicant argues, “ The Applicant submits that the claims are not directed to an abstract idea.” (pg. 15)
	The claims encompass the abstract concepts within Mental Processes and Certain Methods of Organizing Human Activities. The limitations recite receiving order data, 
	
Applicant argues, “Like the claims at issue in McRO case, embodiments of the present disclosure also utilize unconventional techniques to solve problems rooted in prior art systems…the claimed invention solves the technical problem of crowd sourcing data from only one source, failure of verification of proximity of users reporting about a location in an offline mode (without internet or disabling location services), and errors in crowd data.” (pgs.15-17)
In McRO the claims were directed to an improvement in computer related technology by allowing computers to produce accurate and realistic lip synchronization and facial expressions in animated characters. The court in McRo looked to the specification which described the invention as improving computer animation through the use of specific rules and how the claimed rules enabled the automation of specific animation tasks that previously could not be automated, utilizing rules in a specific technological way (e.g. a particular way to achieve a desired outcome). The McRO court also noted that the claims described a specific way to solve the problem of producing accurate and realistic lip synchronization and animation. 

 
Applicant argues, “Further, the claimed invention demonstrates the usefulness of predictive algorithms using weather factors in a very specific way by the application of Hooke's law that this technological interface is significantly better and accurate.” (pgs. 16-17)
Applicant has not shown how the application of Hooke’s law amounts to an improvement of a technical interface. There is no support in the claims or the Specification demonstrating an improvement in a technology or technical field.

Applicant argues, “Similarly, Applicant submits that like Example 37, claimed invention also requires action by a processor that cannot be practically applied by mind. For example, the steps of “determining a wait time and a rush status for each business service by computing one or more metrics on the sales report of the business” and 
In Example 37 the claims were found not to be abstract because the claim recited a processor for tracking how much memory has been allocated to each application which required a processor accessing computer memory indicative of application usage (e.g. internal processing).  Here, data is received, analyzed and a report is produced using generic computer components such as a processor. No other technological involvement was found. 
Regarding Applicant’s arguments that the claimed invention cannot be performed in the human mind, Examiner respectfully disagrees. According to the October 2019: SME, “Claims can recite a mental process even if they are claimed as being performed by a computer” (see pg. 8). Here, the processor (e.g. generic computer components) performs receiving, determining, predicting and displaying which are generic computer functionality. The steps associated with determining and predicting could reasonably be performed in the human mind or with a generic component. 

Applicant argues, “…Applicant respectfully submits that amended independent claim 1 is about the interface and design elements on the interface rather than a mobile device. 
Examiner notes that Claim 1 last limitations merely describes what should be displayed on the interface, but does not recite any additional functionality or description 

Applicant argues, “the steps of order data, determining a wait time and a rush status for each of the business service, predicting rush trends by determining a weather factor and a historical data, and facilitating display of at least one of the wait time, rush status and rush trends at a selected business service on a crowd reporting interface integrates into a practical application.” (pgs. 19-20)
The judicial exception is not integrated into a practical application. The claims recite the additional elements of a processor and a memory for performing the receiving, determining, predicting and facilitating. These are generic computer components recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. For instance, the step of receiving a plurality of orders is data gathering activity, the steps of determining and predicting involve data analysis. The step of facilitating a display is the result of the analysis and is generic display functionality. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components (e.g. a processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor). Therefore, the additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. Therefore the claims are directed to an abstract idea.

Applicant argues, “In summary, at a minimum, the Section 35 U.S.C. § 101 
Examiner notes that the 35 U.S.C. 101 rejection did not include under Step 2B well-understood, routine and conventional functionality. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above the additional elements of a processor and a memory performing the receiving, determining, predicting and facilitating are amounts to no more than instructions to apply the judicial exception using generic computer components. Where the Specification discloses a general purpose computer used to execute the claimed invention (see ¶0137). Instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Therefore, the claims are not patent eligible.

Applicant argues that, “In contrast to Basu the claimed method strictly do not process payment data but data from Order Management System or business entity reported data…Therefore, the claimed method does not process payment data…” (pg. 23.
Examiner notes that the figure provided on pg. 23 is not in the instant application nor shown in Basu. Nor, does the instant application disclose an order management 
	Basu discloses receiving transaction data from a merchant which can be used to compute a wait time (see ¶0033). The transaction data may be any information related to the transaction between two entities including content and context of the transaction (see ¶0030), and where the content would include the services/item purchased (e.g. order data).  The instant application discloses receiving transaction data from a POS in which order  and sales data can be obtained, and where this information is used to determine operational or business efficiency (see Figure 4 and associated text). Thus, Basu does teach utilizing transaction data including transaction details (e.g. order data) to satisfy the limitation.

Applicant argues, “Basu’s interface does not specify the design in which data will be presented to users on mobile applications…” (pg. 24), in regards to Claim 10.
	Applicant appears to be arguing features that are not in the claim and a design choice.  Basu discloses a mobile display of a wait time for a particular location (see Figure 3 and associated text). Further, Basu discloses the ability for a user to select a particular resource provider to facilitate retrieval of wait time information (see ¶0092-¶0093). Therefore, Basu satisfies the limitations of Claim 10.

Applicant argues that the one or more metrics are not calculated using order data in regards to Claim 17 (pg. 24).
	Examiner respectfully disagrees. As previously stated the transaction data of Basu discloses receiving transaction data from a merchant which can be used to compute a 
Applicant argues that Basu does not disclose computing metrics from sales report of business service using a mechanical efficiency. 
	Basu discloses a transaction frequency which can be the number of times that a transaction is conducted by a resource provider within a period of time (see ¶0031). Thus indicating an operational efficiency (see Spec ¶0070). Basu further discloses graphs disclosing the number of authorized transactions detected at different times of the day (e.g. rate of transaction) and transaction frequency using data from a POS (see ¶0048, ¶0030-¶0031). Therefore, Basu does teach and suggest this limitation. 

The remainder of Applicant’s arguments are moot in view of new grounds of rejection as necessitated by amendment.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed 
Independent Claims 18 and 24 substantially recite the subject matter of Claim 1 and also include the abstract ideas identified above. The dependent claims encompass the same abstract ideas. For instance, Claim 2 is directed to facilitating registration of businesses, Claim 3 is directed to receipt of a plurality of reports and Claim 4 is directed to a proximity factor. Dependent Claims 5-17, 19-23 and 25 encompass the same abstract concepts. Thus, the dependent claims further limit the abstract concepts found in the independent claims.
The judicial exceptions are not integrated into a practical application. Claim 1 recites the additional elements of:
receiving, by a processor, order data from a plurality of merchant terminals
determining, by a processor,  at least one of a wait time and a rush status
predicting, by the processor, rush trends
determining at least…a weather factor …each of the plurality of business services received from an external system…
facilitating, by the processor, a display…a crowd reporting interface in response to a request
Claim 18 recites the additional elements of a memory, at least one processor configured to execute stored instructions, merchant terminals, an external system and a crowd reporting interface.  Claim 24 recites a processor and a crowd reporting interface for performing the claimed limitations.  These are generic computer components recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. For instance, the step of receiving order data from a plurality of merchant terminals is data gathering activity, the steps of determining and predicting involve data analysis. The step of facilitating a display is the result of the analysis and is generic display functionality. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components (e.g. a processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor). Therefore, the additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. Therefore the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above the additional elements of a processor performing the receiving, predicting and facilitating a display are amounts to no more than instructions to apply the judicial exception using generic 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims Claim(s) 1, 10, 17, 18, 21 and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Basu et al. (US 2016/0314482)  in view of “5.2 Equilibrium of Forces and Hooke’s Law,” Investigation, 10/18/2012,< https://freyscientific.com/FREY/media/downloads/cpo/equipment-tech-support/PFC2_INV_5_2_EquilibriumofForces.pdf> (Hereinafter, “Investigation”).



Claim 1:
Basu discloses
A method, comprising: receiving, by a processor, order data from a plurality of merchant terminals, each merchant terminal associated with a business service among a plurality of business services, each order data comprising at least an order information; (see at least Figure 1 and associated text; see also ¶0033, a server computer may receive information regarding a merchant including transaction data)
determining, by the processor, at least one of a wait time and a rush status for each of the plurality of business services by computing one or more metrics based on the order data of the business service; (see at least ¶0033, the server may use merchant information to calculate a wait time)
predicting, by the processor, rush trends at each of the plurality of business services by determining at least:  a weather factor at each of the plurality of business service based on a weather information, the weather information affecting the rush trends at each of the plurality of business services received from an external system; (see at least ¶0088, weather patterns may be used if the resource provider is more or less popular on days with particular weather; see also ¶0064, weather information)
a historical data associated with each of the plurality of business services, the historical data comprising an aggregation of at least one of the rush status or the wait time at each of the plurality of business services over a time period;  (see at least ¶0046- ¶0047, payment processing network may compare historical average payment frequency with current payment frequency with an associated merchant to determine current conditions of the merchant, e.g., how busy the merchant is, how crowded the merchant is; see ¶0053, historical wait times; see also ¶0082, determining crowdedness from the percentage of authorization requires received from a particular merchant and a capacity )
and facilitating, by the processor, a display of at least one of the wait time, the rush status and the rush trends at a selected business service on a crowd reporting interface in response to a user request received from a user, the user request comprising the selected business service among the plurality of business services. (see at least Figures 2-3 and associated text; see also ¶0056-¶0062, user launches mobile application and may view wait time predictions or receive notifications)
While Basu discloses the above limitations, Basu does not explicitly disclose the following limitation; however, Investigation does disclose:
wherein the effect of weather information on the rush trends of each of the plurality of business services is determined using Hooke’s Law; and (see at least pgs. 38-39, applying Hooke’s law)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the determining of weather patterns of Basu with the application of Hooke’s Law as taught in Investigation to determine predictive behavior of a material or article.

Claim 10:
Basu and Investigation discloses claim 1. Basu further discloses:
wherein facilitating display comprises: receiving, by the processor, the user request for accessing the crowd reporting interface from a user device associated with the user; (see at least ¶0005, user device requesting a first wait time at a merchant or a second merchant; see also ¶0065) 
and facilitating, by the processor, selection of at least one business service on the crowd reporting interface from the plurality of business services. (see at least ¶0064, choosing a merchant; see also ¶0094, a user may provide an indication of a resource provider)

Claim 17:
Basu and Investigation discloses claim 1. Basu further discloses:
The method as claimed in claim 1, wherein the one or more metrics of each business service is computed from the order data of the business service using a mechanical efficiency, and wherein each merchant terminal is a point of sale (POS) system) (see at least ¶0048, graph shows the number of authorized transactions detected throughout different times of the day (e.g. rate of transaction) on a certain day of the week and where the information is used to analyze transaction patterns associated with a merchant, such as turnaround time; see also ¶0030, POS; see also ¶0031, a transaction frequency can be the number of times that a transaction is conducted by a resource provider within a period of time)
Claims 18, 21 for a system and Claim 24 for a method substantially recite the subject matter of Claim 1 and are rejected based on the same rationale.

Claims 2 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Basu et al. (US 2016/0314482) in view of Bruno (US 2017/0199998).
Claim 2:
While Basu discloses claim 1, Basu does not explicitly disclose the following limitation; however, Bruno does disclose: 
further comprising: facilitating, by the processor, registration of the plurality of business services with the crowd reporting interface for providing access to the plurality of sales reports from the plurality of merchant terminals associated with the plurality of business services. (see at least ¶100, merchant registration; see also ¶0109, determining wait time)



Claims 3, 7, 8 and 20-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Basu et al. (US 2016/0314482)  in view of Investigation further in view of Thaeler et al. (US 8768867).
Claim 3:
While Basu and Investigation discloses claim 1, and Basu further discloses further comprising: facilitating, by the processor, receipt of a plurality of user reports comprising at least the wait time and the rush status, [each user report] associated with at least one of a business service or a location among a plurality of locations, each user report provided by the user accessing the crowd reporting interface on an associated user device. (see at least ¶0063, user may enter actual wait time), neither Basu nor Investigation  explicitly disclose the following limitation; however Thaeler does disclose:
further comprising: facilitating, by the processor, receipt of a plurality of user reports comprising [at least the wait time] and the rush status, each user report associated with at least one of a business service or a location among a plurality of locations, each user report provided by the user accessing the crowd reporting interface on an associated user device. (see at least column 10, lines 40-50, third party reviews which could reasonably be a user mobile device provides real time information about crowds)



Claim 7:
Basu, Investigation and Thaeler disclose claim 3. Basu further discloses:
wherein facilitating display further comprises: accessing, by the processor, a crowd information from the external system, wherein the crowd information is used for determining a crowd report comprising at least the wait time and the rush status for each of the plurality of business services or the location. (see at least Figures 3-4 and associated text; see also ¶0046- ¶0047, payment processing network may compare historical average payment frequency with current payment frequency with an associated merchant to determine current conditions of the merchant, e.g., how busy the merchant is, how crowded the merchant is)

Claim 8:
Basu, Investigation and Thaeler disclose claim 7. Basu further discloses:
further comprising: aggregating, by the processor, the wait time and the rush status for each business service based at least on the user report, the order data of the business service and the crowd report. (see at least Figure 1 and 
Claims 20 - 22 for a system substantially recite the subject matter of Claims 3, 7 and 8 and are rejected based on the same rationale.

Claims 4 and 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Basu et al. (US 2016/0314482)  in view of Thaeler et al. (US 8768867) further in view of  Upstill et al. (US 8239130).
Claim 4:
While Basu, Investigation and Thaeler disclose claim 3, and Basu further disclose further comprising: determining, by the processor, a proximity factor of the user providing the user report by determining a distance measure between the user and the business service; 
and discarding, by the processor, the user report of the user when the proximity factor exceeds a distance threshold. (see at least column 58, lines 50-67, if the mobile device is greater than a threshold distance the rating interest control is no longer displayed the rating interest control may be removed from the interface; see also column 59, lines 50-55, if the mobile device is no longer within a threshold distance of at least one point the review tab may be removed)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the proximity regions of Basu, the application of Hooke’s Law and the real-time data of Thaeler with the removing the ability to rate a POI as in Upstill to prevent users not in the vicinity of a POI from providing ratings so as not to skew POI scores. Furhter, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 5:
While Basu, Investigation and Thaeler disclose claim 3, and Basu further disclose further comprising: determining, by the processor, a proximity factor of the user providing the user report by determining a distance measure between the user and the location; 
and discarding, by the processor, the user report of the user when the proximity factor exceeds a distance threshold. (see at least column 58, lines 50-67, if the mobile device is greater than a threshold distance the rating interest control is no longer displayed the rating interest control may be removed from the interface; see also column 59, lines 50-55, if the mobile device is no longer within a threshold distance of at least one point the review tab may be removed)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the proximity regions of Basu, the application of Hooke’s Law of Investigation and the real-time data of Thaeler with the removing the ability to rate a POI as in Upstill to prevent users not in the vicinity of a POI from providing ratings so as not to skew POI scores. Further, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Basu et al. (US 2016/0314482)  in view of Investigation further in view of Thaeler et al. (US 8768867) further in view of  Gichuhi (US 2011/0246901).
Claim 6:
While Basu, Investigation and Thaeler disclose claim 3, and Basu further discloses (user launches mobile application and may view wait time predictions or receive notifications, see at least Figures 2-3 and associated text; see also ¶0056-
further comprising: determining, by the processor, a reporting frequency of the user [on the crowd reporting interface]; and discarding, by the processor, the user report of the user when the reporting frequency exceeds a pre-defined reporting threshold. (see at least ¶0055-¶0057, if user feedback server determines that the user has exceeded the limit for the number of times feedback can be provided the process is terminated and the feedback attributes can be discarded)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the user entering actual wait time of Basu, Investigation and the real-time data of Thaeler with the threshold number of user feedback  of Gichuhi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 9 , 23 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Basu et al. (US 2016/0314482)  in view of Investigation further in view of Thaeler et al. (US 8768867) further in view of Tapley et al. (US 2013/0282520).
Claim 9:
While Basu, Investigation and Thaeler disclose claim 7, and Basu further discloses aggregating, by the processor, the wait time and [the rush rating] for each location based at least on the user report and the crowd report (see ¶0053, historical wait times; see also ¶0082, determining crowdedness from the percentage of authorization requires received from a particular merchant and a capacity), neither explicitly disclose the following limitation; however, Tapley does disclose:
further comprising: aggregating, by the processor, the wait time and the rush rating for each location based at least on the user report and the crowd report. (see at least ¶0044, information obtained from mobile devices to correlate the traffic reports (business reports) to specific merchant locations and where user can rank busyness on a scale from 1 to 10)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the user entering actual wait time of Basu, the application of Hooke’s Law as in Investigation and the real-time data of Thaeler with the busyness ranking of Tapley in order to provide an optimized shopping plan using collected data that provides useful displays, proposed routes, etc. (see¶0017)).
Claim 23 for a system and Claim 25 for a method substantially recite the subject matter of Claim 9 and are rejected based on the same rationale.

Claims 13 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Basu et al. (US 2016/0314482) in view of Investigation further in view of Simmons et al. (US2009/0228325).
Claim 13:

determining, by the processor, if at least one of the wait time or the rush status of a business service is greater than a corresponding first threshold, wherein the first threshold determined based on the historical data is pre-set [by a business administrator associated with the business service]; see also ¶0038, the merchant may set (e.g. threshold) wait times associated with busyness level; see also ¶0045, user interface; see also ¶0021, merchant provides for minimal wait times (e.g. threshold) for JIT services and if they cannot make it they may determine a different merchant to provide a wait time significantly less than the wait time of the current merchant and notify the customer)
and facilitating, by the processor, presentation of a notification on the crowd reporting interface, in response to the processor determining that the at least one of the wait time or the rush status of the business service is greater than the corresponding first threshold, wherein the notification comprises crowd information is automatically generated by the merchant terminal associated with the business service. (see at least ¶0074, user preference may include favorite merchant/location; see also ¶0021, merchant provides for minimal wait times (e.g. threshold) for JIT services and if they cannot make it they may determine a different merchant to provide a wait time significantly less than the wait time of the current merchant and notify the customer; see also ¶0078, user receives intelligent notifications, prompts and the like; see also ¶0038, the 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the user entering actual wait time of Basu, the application of Hooke’s Law as in Investigation with the set wait times and notifications of Simmons in order to facilitate time to pick up an order (see ¶0001).

Claim 14:
While Basu and Investigation disclose claim 1 neither explicitly disclose the following limitation; however, Simmons does disclose:
further comprising: determining, by the processor, if at least one of the wait time or the rush status of a business service is less than a corresponding second threshold, the second threshold determined based on the historical data; see also ¶0038, the merchant may set (e.g. threshold) wait times associated with busyness level; see also ¶0045, user interface; see also ¶0021, merchant provides for minimal wait times (e.g. threshold) for JIT services and if they cannot make it they may determine a different merchant to provide a wait time significantly less than the wait time of the current merchant and notify the customer)
associated with the one or more users based on a favorite flag set for the business service by the one or more users on the crowd reporting interface, wherein the notification comprising crowd information is automatically generated by the merchant terminal associated with the business service. (see at least 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the user entering actual wait time of Basu, the application of Hooke’s Law as in Investigation with the set wait times and notifications of Simmons in order to facilitate time to pick up an order (see ¶0001).

Claims 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Basu et al. (US 2016/0314482)  in view of Investigation further in view of Uilecan et al. (US 2015/0038171).
Claim 11:
While Basu and Investigation disclose claim 1 and Basu further discloses:
wherein facilitating display comprises: receiving, by the processor, the user request for accessing the crowd reporting interface from a user device associated with the user; (see at least ¶0005, request from a user device of a user for a first wait time; see also Figure 2 and ¶0058-¶0061)
and facilitating, by the processor, the display of at least one of the wait time, the rush status and the rush trends at the at least one location. (see at least Figures 
While Basu discloses the above limitations, neither Basu nor Investigation discloses the following limitations; however, Uilecan does disclose:
facilitating, by the processor, selection of at least one location on the crowd reporting interface from a plurality of locations; (see at least Figure 6 and associated text; see also ¶0046-¶0049, a mobile device request traffic information for a location or request a suggestion for a location; see also ¶0050)
and facilitating, by the processor, the display of at least one of the wait time, the rush status and the rush trends at the at least one location. (see at least ¶0050-¶0051, user requests a recommendation and mobile device provides a recommendation)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the determining of wait times and busyness of Basu and application of Hooke’s Law of Investigation with the timing recommendations of Uilecan to assist a user in avoiding waiting time when visiting a business if the user can avoid high traffic periods of the day (see ¶0002).

Claims 12, 15 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Basu et al. (US 2016/0314482)  in view of Investigation further in view of Frederick et al. (US 2013/0262203).
Claim 12:
 further comprising: receiving, by the processor, a preference input from each of the plurality of merchant terminals for generation of notifications to one or more users by the merchant terminal associated with the business service, ( see at ¶0005, the server computer retrieves info regarding wait time, the server sends to the user device a first notification comprising wait data; see also ¶0033, notifications; see also ¶0039, intelligent notifications), neither disclose the following limitations; however, Frederick does disclose:
further comprising: receiving, by the processor, [a preference input] from each of the plurality of merchant terminals for generation of notifications to one or more users by the merchant terminal associated with the business service, ( see at least ¶0113, vendor may specify conditions and criteria under which notifications are to be automatically sent)
wherein the notifications are generated automatically when the preference input is enabled and the notifications are generated manually when the preference input is disabled. (see at least ¶0063, dynamic notifications triggered manually or automatically)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the determining of wait times and busyness of Basu and the application of Hooke’s Law with the manual and automatic notifications of Frederick since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same 

Claim 15:
While Basu and Investigation disclose claim 1, and Basu further discloses facilitating, by the processor, presentation of a notification on the crowd reporting interface based on historical data of a business service, (see at least Figures 2-3 and associated text, display notifications); neither explicitly disclose the following limitation however, Frederick does disclose:
wherein a business administrator associated with the merchant device of the business service creates content for the notification (see at least ¶0063, dynamic notifications triggered manually or automatically)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the determining of wait times and busyness of Basu, the application of Hooke’s Law of Investigation and the manual and automatic notifications of Frederick with the user preference of favorite merchant since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 16:
Basu, Investigation and Fredericks disclose claim 15. Basu further discloses:
wherein the notification is at least one of a text, an image, an audio signal and a video signal. (see at least Figures 3-4 and associated text)

Conclusion

	The prior art made of record and not relied upon is considered relevant but not applied:
Gupta et al. (US 2015/0363840) discloses merchant recommendations based a utilizing transaction data to determine daus and times with reduced waiting times. 
Holmes et al. (US 2017/0169413) discloses dynamically adjusting activity mertrics and merchants states based on how many mobile devices are located at the merchant.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683